        Case 1:19-cr-00780-LAK Document 75 Filed 07/12/21 Page 1 of 2
                                            250 WEST 55TH STREET       MORRISON & FOERSTER LLP

                                            NEW YORK, NY 10019-9601    BEIJING, BERLIN, BOSTON, BRUSSELS,
                                                                       DENVER, HONG KONG, LONDON,
                                                                       LOS ANGELES, NEW YORK, PALO ALTO,
                                            TELEPHONE: 212.468.8000    SAN DIEGO, SAN FRANCISCO, SHANGHAI,
                                            FACSIMILE: 212.468.7900    SINGAPORE, TOKYO, WASHINGTON, D.C.


                                            WWW.MOFO.COM




July 12, 2021                                                          Writer’s Direct Contact
                                                                       +1 (212) 468.8049
                                                                       CCohen@mofo.com




VIA ECF

The Honorable Lewis A. Kaplan
United States District Judge
Southern District of New York
United States Courthouse
500 Pearl Street
New York, NY 10007-1312

Re:    United States v. Sylvia G. Ash, 1:19-cr-00780 (LAK)

Dear Judge Kaplan:

We represent defendant Sylvia G. Ash is the above-referenced case and write regarding the
current ready for trial date of October 4, 2021 and in advance of the deadline for trial ready
cases for the next quarter to be submitted to the scheduling committee for the United States
District Court for the Southern District of New York, which we understand to be July 15,
2021. Based on Ms. Ash’s medical needs as explained below, Ms. Ash respectfully requests
that the current ready for trial date of October 4, 2021 be moved to November 15, 2021, or
later depending on the Court’s schedule. The government does not object to this request.

Ms. Ash currently is scheduled for knee replacement surgery on August 10, 2021. As the
Court may recall, Ms. Ash was supposed to undergo such knee replacement surgery last
September, but during preparations for that surgery, her physicians discovered she had spinal
stenosis. Ms. Ash then had spinal fusion surgery to address the spinal stenosis on September
29, 2020 and thereafter underwent extensive physical rehabilitation. Ms. Ash’s orthopedic
surgeon would not perform the knee replacement surgery until Ms. Ash’s spinal surgeon
confirmed that Ms. Ash was sufficiently healed for additional surgery. Ms. Ash’s spinal
surgeon provided such confirmation on July 2, 2021 and Ms. Ash now has scheduled the
knee replacement surgery for the first available date, which is August 10, 2021, as the delay
in obtaining the knee replacement surgery is causing her increased mobility issues.

Following Ms. Ash’s knee replacement surgery, she will require 8-10 weeks of recovery and
recuperation, will be on strong painkillers for the first two weeks following surgery, will be
unable to walk or drive for the first eight weeks following surgery, and will be unable to
recuperate in her own home for the first six weeks after her surgery because she lives alone


ny-2179262
        Case 1:19-cr-00780-LAK Document 75 Filed 07/12/21 Page 2 of 2




The Honorable Lewis A. Kaplan
July 12, 2021
Page Two


and her home has stairs. Her follow-up treatment will consist of rehabilitative physical
therapy at least three times a week.

Based on her current prognosis and barring any unforeseen complications, Ms. Ash should
be sufficiently recovered to assist in preparation of her defense for trial and proceed with trial
that started, at the earliest, on November 15, 2021. Ms. Ash therefore respectfully requests
that trial not be scheduled in this case until November 15, 2021, or later, depending on the
Court’s schedule. Ms. Ash also consents to the exclusion of time under the Speedy Trial Act
between October 4, 2021 and November 15, 2021.

Respectfully submitted,



Carrie H. Cohen




ny-2179262
